Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-12 and 14 have been reviewed and are addressed below. Claim 13 has been cancelled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-12, 14 are drawn to computer implemented tool, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1, recite “compare selected data elements from the first and second data sets and generate a third data set comprising underpayment data”, “prepare underpayment report from the third data set”.
The recited limitations, as drafted, under their broadest reasonable interpretation,  covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity”, additionally it falls under mathematical concepts also. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “storage module”, “processing module”, “output module”, “communication module” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “storage module to electronically store a first data set comprising the provider revenue cycle data and a second data set comprising at least a first set of healthcare claim payment constraints”, “the third data set electronically stored in the storage module of the tool”, “display the claim underpayment report” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 15 where “the storage module 106 can include one or more storage devices such as volatile or non-volatile memory including random access memory (RAM), read-only memory (ROM), electrically-erasable programmable read-only memory (EEPROM), and/or other suitable storage devices”.
Paragraph 15 recites “The processing module 104 can include one or more processing devices such as a microprocessor, microcontroller, digital signal processor or combinations thereof capable of executing instructions associated with the underpayment identification tool 100 and its various modules”.
Paragraph 17 recites “The display 122 can include any conventional display mechanism such as a cathode ray tube (CRT), a flat panel display, a liquid crystal (LCD) display, a light emitting diode (LED) display, plasma display, and/or any other suitable display mechanism known to those having ordinary skill in the art.”.
The claims recite the additional element of “storage module to electronically store a first data set comprising the provider revenue cycle data and a second data set comprising at least a first set of healthcare claim payment constraints”, “the third data set electronically stored in the storage module of the tool”, “display the claim underpayment report” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).  
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-12 and 14 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12, 14 is/are rejected under 35 U.S.C. 102a2a as being Anticipated by Craycraft (2009/0157436).
With respect to claim 1, Craycraft teaches a computer-implemented tool for examining healthcare provider revenue cycle data and identifying healthcare claim underpayments by healthcare claim payers, the tool comprising: 
a. a storage module to electronically store a first data set comprising the provider revenue cycle data and a second data set comprising at least a first set of healthcare claim payer claim payment constraints (paragraph 15 “storage module”, a revenue cycle”, paragraph 20 “payment anomaly module 204 includes an underpayment module”); 
b. a processing module to compare selected data elements from the first and second data sets and generate a third data set comprising underpayment data, the third data set electronically stored in the storage module of the tool (Craycraft paragraph 41 “he revenue cycle system 106 can compare information included in the performance measurement information such as an amount billed and an amount paid in order to determine whether an amount paid is appropriate (or appears to be appropriate), an underpayment, an overpayment, and/or experienced rework in the process of finalizing payment”); and 
c. an output module configured to prepare a claim underpayment report from the third data set and display the claim underpayment report (paragraph 16 “display”, paragraph 28 “the follow-up staff can reclassify claims from the refused category into the reworked category, the overpayment category, and/or the underpayment category to improve the revenue cycle of insurance claim payments”).

With respect to claim 2 Craycraft teaches the computer-implemented tool of claim 1 further comprising a communications module enabling electronic communication between the tool and a provider management information system (paragraph 18 “The network interface module 116 can include hardware and/or software that allows the processing module 102 to communicate with other devices via a wired and/or wireless network(s) 118, as known in the art. The network(s) 118 comprise any suitable communication network such as the World Wide Web, the Internet, Ethernet, WiFi, and/or IEEE 802.11 for example. The network interface module 116 can be any suitable network interface capable of interacting with the network(s) such as, for example, an Ethernet interface, USB interface, and/or a wireless interface”.

With respect to claim 3 Craycraft teaches the computer-implemented tool of claim 2 wherein the tool communicates with the provider management information system to electronically obtain the provider revenue cycle data (paragraph 49 “The prioritized reworked follow-up procedure can then be communicated to a healthcare provider via any suitable method such as, for example, via the display 108 or via hardcopy reports”).

With respect to claim 4 Craycraft teaches the computer-implemented tool of claim 1 further comprising a data input module enabling the system to obtain the provider revenue cycle data by direct data entry or direct file upload from an electronic storage medium (Craycraft paragraph 45).

With respect to claim 5 Craycraft teaches the computer-implemented tool of claim 1 wherein the provider revenue cycle data comprises a plurality of data elements including: at least a first CPT code, optionally at least a first billing modifier associated with the at least a first CPT code, a first monetary amount representing a claim amount billed and associated with the at least a first CPT code, a second monetary amount representing a claim amount collected by the healthcare provider (page 13 Table 7).

With respect to claim 6 Craycraft teaches the computer-implemented tool of claim 1 further comprising a data input module enabling the tool to obtain the at least a first set of healthcare claim payer claim payment constraints by direct data entry or direct file upload from an electronic storage medium (paragraph 15 “storage module”, a revenue cycle”, paragraph 20 “payment anomaly module 204 includes an underpayment module”).

With respect to claim 7 Craycraft teaches the computer-implemented tool of claim 1 further comprising a communications module enabling electronic communication between the tool and a payer management information system and wherein the tool communicates with the payer management information system to electronically obtain the at least a first set of healthcare claim payer claim payment constraints (paragraph 49).

Wit6h respect to claim 8 Craycraft teaches the computer-implemented tool of claim 1 wherein the first set of healthcare claim payer claim payment constraints comprises a plurality of data elements including: healthcare claim reimbursement methodology, payer procedural discounts, case rates, and implant reimbursements (paragraph 25 “refund”, Table 1.2).

With respect to claim 9 Craycraft teaches the computer-implemented tool of claim 1 wherein the second data set comprises claim payment constraints from a plurality of healthcare claim payers (paragraph 26).

With respect to claim 10 Craycraft teaches the computer-implemented tool of claim 1 wherein the first data set comprises all the provider revenue cycle data or essentially all the provider revenue cycle data from a specified timeframe (paragraph 35).

With respect to 11 Craycraft teaches the computer-implemented tool of claim 10 wherein the specified timeframe is selected from a range between 30 days and 180 days (Table 1.7).

With respect to claim 12 Craycraft teaches the computer-implemented tool of claim 1 further comprising manually reviewing the claim underpayment report to determine permissible underpayments and recoverable underpayments (paragraph 54 Table 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626